Title: To George Washington from Oliver Wolcott, Jr., 3 August 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Sir
          Philadelphia Augt 3. 1796
        
        I have recd your favour of July 29th—the one refered to in answer of mine dated the 11th never came to hand: to what cause the accident is to be attributed I cannot conjecture.
        We have no news more than appears in the papers; our Country was never more tranquil than at present: so far as I know the public business is in a good train, except that the Treasury is in want of Loans. I shall be able to prevent injury to the public credit, but the building of Frigates, will proceed more slowly than I could wish, & some arrears in the War Department will accumulate.
        There will be a meeting of the Commissioners of the Sinking Fund to consider whether circumstances do not require Sales of the Bank Stock held by the United States. nothing will be done without the most mature consideration, in which I shall be assisted by the advice & opinion of the Chief Justice & Attorney General.
        I take the liberty to enclose a Copy of an Oration delivered by Mr Smith at Charleston which I understand was well received by a numerous audience of all descriptions of people. This I consider as a proof that the prejudices which lately existed in that City have greatly moderated. I have the honour to be with perfect respect Sir, your most obedt servt
        
          Oliver Wolcott Jr
        
      